04/07/2022



                                                                         Case Number: DA 21-0535



        IN THE SUPREME COURT OF THE STATE OF MONTANA

                            Case No. DA 21-0535



FLATHEAD LAKERS INC., a Montana non-profit public benefit corporation,
AMY J. WALLER, STEVEN F. MOORE, CYNTHIA S. EDSTROM, ADELE
ZIMMERMAN, MARTIN FULSAAS and GAIL A. WATSON-FULSAAS,
LAUREL FULLERTON, ALAN and DEIRDRE COIT, and FRANK M.
WOODS,
         Petitioners/Appellees,

WATER FOR FLATHEAD’S FUTURE,

           Intervenor/Appellee,

    v.
MONTANA DEPARTMENT OF NATURAL RESOURCES AND
CONSERVATION

           Respondent/Appellant,

and MONTANA ARTESIAN WATER COMPANY,
         Respondent/Appellant.

           On Appeal from the Montana First Judicial District Court,
                          Lewis and ClarkCounty
                     Honorable Kathy Seeley Presiding
                         Cause No. CDV-2018-135
                                                                          _

                                   ORDER
      Upon consideration of Montana Department of Natural Resources and
Conservation’s motion for an extension of time, made pursuant to M.R.App.P.,
Rule 26, and good cause appearing,

      IT IS HEREBY ORDERED that Appellant is granted a 30-day extension
from the current deadline of April 13, 2022, within which to file its opening brief.
Appellant’s brief is now due on or before May 13, 2022.




                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                                April 7 2022